— Appeal from an order of the Family Court, Onondaga County (Robert J. Rossi, J.H.O.), entered August 27, 2009 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for modification of custody.
Now, upon reading and filing the stipulation to discontinue appeal signed by the attorneys for the parties on October 13 and 19, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Fahey, Peradotto, Lindley and Green, JJ.